Opinion by
Mr. Justice Cohen,
In this will contest proponents proved the will and its execution, by the necessary subscribing witnesses thereby shifting the burden to the contestants. The hearing judge found that taking as true all of contestants’ testimony as' to decedent’s mental and physical condition, the contestants’ case was still insufficient to show undue influence exerted upon the decedent by any person. :or . persons in confidential relationship. These findings of the hearing judge were affirmed by the court en banc and we see no reason why they should be disturbed.
Decree affirmed. Each party to bear own cost.